Citation Nr: 0532996	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a timely substantive appeal was received with a 
November 2001 rating decision denying an effective date 
earlier than March 17, 1999, for the award of special monthly 
compensation based on the loss of use of a foot.

2.  Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

Procedural history

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
that decision, the RO determined that the veteran had not 
submitted a timely appeal with respect to a November 2001 
rating decision denying an effective date earlier than March 
17, 1999 for the award of special monthly compensation based 
on the loss of use of a foot.  In March 2003, the veteran 
submitted a notice of disagreement (NOD), and a statement of 
the case (SOC) was issued in July 2003.  The veteran 
perfected his appeal of this matter by means of his 
submission of a substantive appeal (VA Form 9) in August 
2003.  

Additional matter

In an April 2001 decision, the RO denied the veteran's claim 
of entitlement to a clothing allowance.  The veteran 
submitted a NOD with that decision in May 2001.  The RO has 
not yet issued a SOC addressing this issue.  A remand for 
this action is now necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  This issue addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied an 
effective date earlier than March 17, 1999 for the award of 
special monthly compensation based on the loss of use of a 
foot.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a November 16, 2001 
letter.

2  In March 2002, the RO received the veteran's NOD with the 
November 2001 rating decision.  On November 7, 2002, the RO 
issued a SOC to the veteran addressing the issue of 
entitlement to an effective date earlier than March 17, 1999 
for the award of special monthly compensation based on the 
loss of use of a foot.

3.  The veteran's substantive appeal was received by VA on 
January 23, 2003, over one year after the initial rating 
decision was issued and over 60 days after the SOC was 
issued.  

4.  Neither the veteran nor his representative submitted any 
written statement during the 60 day period after November 7, 
2002 which can be interpreted as a substantive appeal.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal of the 
November 2001 rating decision denying an effective date 
earlier than March 17, 1999 for the award of special monthly 
compensation based on the loss of use of a foot; the Board 
therefore has no jurisdiction to consider an appeal stemming 
from that decision.  38 U.S.C.A. §§  7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking special monthly 
compensation for loss of use of a foot (SMC).  The issue 
currently on appeal, however, involves the preliminary matter 
of whether the veteran properly appealed the SMC issue.  The 
RO has determined that the veteran appeals was not filed in a 
timely manner, and he has duly appealed the issue of 
timeliness of filing.  See 38 C.F.R. § 19.34 (2005)
 [the matter of timeliness of filing of a NOD is itself an 
appealable issue]. 


Preliminary matters

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002) [holding that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  
Thus, the VCAA is not applicable.  

Regardless, the Board notes that general due process 
considerations have been complied with.  See 38 C.F.R. § 
3.103 (2004).  It is clear that the veteran was repeatedly 
informed of the requirements for filing a timely substantive 
appeal.  See November 16, 2001, notification letter and 
November 7, 2002 statement of the case with attached cover 
letter.  The veteran has also been provided with pertinent 
law and regulations in the July 2003 Statement of the Case.  
Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals.  In addition, the Board has reviewed 
the record on appeal and finds no indication that there 
remains pertinent, outstanding evidence regarding the issue 
on appeal.  Neither the veteran nor his representative has 
argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  Accordingly, 
the Board will proceed to a decision on the merits.



Relevant law and regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2005).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 3.109, 20.302(b), 20.303 (2005).  

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2005).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  See also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  Also, in computing the time limit for filing a 
document, the first day of the specified period will be 
excluded and the last day included and where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included.  38 C.F.R. § 20.305 
(2005).

Factual Background
The pertinent facts in this case are not in dispute.  
In an October 1999 rating decision, the RO award special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) based on the loss of use of a foot, 
effective November 17, 1999.  Although the veteran was duly 
notified of this decision and of his appellate rights in a 
letter dated October 15, 1999, he did not perfect an appeal.  
Thus, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103 (2005).  

In May 2001, the veteran submitted a statement arguing that 
he was entitled to an effective date earlier than March 17, 
1999 for the award of special monthly compensation based on 
the loss of use of a foot.  The RO, in a November 16, 2001 
rating decision, denied an effective date earlier than March 
17, 1999 for the award of special monthly compensation based 
on the loss of use of a foot.

In March 2002, the veteran submitted a NOD as to the November 
2001 rating decision.  On November 7, 2002, the RO issued a 
SOC the issue of entitlement to an effective date earlier 
than March 17, 1999 for the award of special monthly 
compensation based on the loss of use of a foot.

On January 23, 2003, the veteran's substantive appeal (VA 
Form 9) was received at the RO.  It was accompanied by a 
memorandum from his representative which was dated January 
18, 2003.    

The veteran had signed and dated the VA Form 9 on January 7, 
2003.  Of record is a Certified Mail Receipt from the United 
States Postal Service showing that the veteran mailed his 
appeal to his representative on January 14, 2003, and it was 
received and signed for by the representative on January 17, 
2003.  

In March 2003, the RO advised the veteran by letter that he 
had not filed a timely appeal of the November 2001 rating 
decision.  In a March 2003 NOD, the veteran indicated that 
although the SOC had been dated November 7, 2002, he had not 
received it until November 14, 2002.  In addition, he 
indicated that the reason he delayed submitting his VA Form 9 
until January 14, 2003 was because he did not want it to 
delay his pending claim for an automobile grant.  

Analysis

Initial matter

As was discussed in the law and regulations section above, a 
timely substantive appeal may be filed within one year after 
the issuance of the rating decision or within 60 days after 
the issuance of the SOC.  There is no dispute that a timely 
substantive appeal was not filed within one year after the 
rating decision of November 16, 2001.  This would have been a 
virtual  impossibility, given the veteran's statement that he 
did not  receive the SOC until November 14, 2002 [an appeal 
may be filed only after a SOC is issued].  The resolution of 
this issue revolves around the 60 day period after the 
issuance of the SOC.    

Discussion

As noted above, in a November 2001 rating decision, the RO 
denied an effective date earlier than March 17, 1999, for the 
award of special monthly compensation.  On November 7, 2002, 
the RO duly issued the veteran a SOC.  The veteran was also 
provided with a blank VA Form 9 on which to perfect his 
appeal.  In addition, he was notified of his procedural and 
appellate rights. In particular, he was clearly advised that 
in order to complete his appeal, he had to file a substantive 
appeal within 60 days of the Statement of the Case.

Based on the procedural history, the veteran had until 
January 6, 2003 to file a substantive appeal as to the 
November 2001 rating action.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  This was 60 days after the issuance of 
the SOC on November 7, 2002.  The substantive appeal was in 
fact filed with the RO on January 23, 2003, over two weeks 
after the expiration of the 60 day period.    Even with 
consideration of 38 C.F.R. §§ 20.305-6 (noting that January 
20, 2003 was a federal holiday), the veteran's appeal was 
received weeks after the expiration of the appeal period.  

It should be noted that the veteran sent his substantive 
appeal not to the RO but to his representative, who received 
it on January 17, 2003, attached a memorandum in support on 
January 18, 2003 and filed it with the RO on January 23, 
2003.  Receipt by the veteran's representative does not 
constitute receipt by VA.  Moreover, even if such receipt by 
the representative was considered to be timely, it still 
would be beyond the 60 day period.

The Board has carefully reviewed the record, but finds no 
indication that the veteran or his representative submitted 
any statement prior to the expiration of the appeal period 
which could be construed as a timely appeal with the November 
2001 rating decision.  The veteran does not contend 
otherwise.  Moreover, the record contains no indication, nor 
does the veteran contend, that he submitted a request for an 
extension for filing a substantive appeal.  See 38 C.F.R. 
§§ 3.109,  20.303 (2005).

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely substantive appeal as to the 
November 2001 rating decision.  Thus, the Board has no 
jurisdiction over any matter stemming from that decision.  
See 38 U.S.C.A. §§ 7105, 7108; see also Rowell v. Principi, 4 
Vet. App. 9 (1993) [if there is a failure to comply with the 
law or regulations, it is incumbent on the Board to reject 
the application for review on appeal].

The Board has considered the arguments of the veteran to the 
effect that although the Statement of the Case was issued to 
him on November 7, 2002, he did not actually receive it until 
November 14, 2002.  However, the provisions of 38 C.F.R. § 
20.302(b) specifically provide that an appeal must be filed 
"within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant."  Further, "[t]he date of mailing of the 
Statement of the Case will be presumed to be the same date as 
the date of the Statement of the Case and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same date as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed."  Thus, the date of mailing of the Statement of the 
Case is legally controlling, not the date the veteran 
actually received it.  

The Board observes in passing that even if November 14, 2004 
is considered to be the date from which the 60 day period 
runs (and for reasons expressed in the paragraph immediately 
preceding the Board rejects this conclusion) the January 23, 
2003 date of receipt would still be beyond the 60 day appeal 
period.

The Board has also considered the veteran's contentions to 
the effect that he submitted his VA Form 9 after the 
expiration of the appeal period because he did not want to 
delay his pending claim for an automobile grant.  Setting 
aside the fact that there is no connection between the two, 
the provisions of 38 C.F.R. § 20.302 are clear and do not 
provide a basis to grant the appeal based on the veteran's 
contentions.  

In short, for reasons expressed immediately above the Board 
finds that the veteran failed to file a timely appeal of the 
November 2001 rating decision denying an effective date 
earlier than March 17, 1999 for the award of special monthly 
compensation based on the loss of use of a foot.  There is no 
indication of record that he submitted his appeal in a timely 
manner or had good cause for failing to request an extension 
in a timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2005); Roy v. Brown, 5 Vet. App. 554, 556 (1993) [holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with section 20.303].  

For these reasons, the Board has no jurisdiction to consider 
an appeal stemming from the November 2001 rating decision.  
38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2005).  The appeal is 
therefore dismissed.


ORDER

The veteran did not submit a timely substantive appeal as to 
the November 2001 rating decision denying an effective date 
earlier than March 17, 1999 for the award of special monthly 
compensation based on the loss of use of a foot; thus, the 
appeal is dismissed.


REMAND

In an April 2001 decision, the RO denied the veteran's claim 
of entitlement to a clothing allowance.  The veteran 
submitted a timely NOD as to that decision in May 2001.  It 
appears that the RO has not yet issued a SOC addressing this 
matter.  According to the United States Court of Appeals for 
Veterans Claims, a remand for this action is now necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to a clothing allowance.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of his appeal rights, including 
the time limit in which he may file a 
substantive appeal.

If an appeal is duly perfected, the case should then be 
returned to the Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


